Citation Nr: 0419410	
Decision Date: 07/19/04    Archive Date: 07/27/04

DOCKET NO.  03-07 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for lower 
back disability.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral knee disability.

3.  Entitlement to service connection for lower back 
disability.

4.  Entitlement to service connection for bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tracy Alsup, Associate Counsel


INTRODUCTION

The veteran had active duty service from September 1993 to 
March 1998.  
 
This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in January 2003, a 
statement of the case was issued in February 2003, and a 
substantive appeal was received in February 2003.  The Board 
therefore has appellate jurisdiction.  See generally 38 
U.S.C.A. § 7105 (West 2002). 

The veteran testified at a Board videoconference hearing in 
January 2004.


FINDINGS OF FACT

1.  By rating decision in March 1998, claims of entitlement 
to service connection for lower back disability and for 
bilateral knee disability were denied; the veteran did not 
file a notice of disagreement.  

2.  Certain evidence received since the March 1998 rating 
decision related to an unestablished fact necessary to 
substantiate the veteran's claims of service connection for 
lower back disability and for bilateral knee disability.

3.  Lower back disability was not manifested during the 
veteran's active duty service or for many years thereafter, 
nor is lower back disability otherwise related to such 
service. 

4.  Bilateral knee disability was not manifested during the 
veteran's active duty service or for many years thereafter, 
nor is bilateral knee disability otherwise related to such 
service. 


CONCLUSIONS OF LAW

1.  The March 1998 rating decision which denied service 
connection for lower back disability and for bilateral knee 
disability is final.  38 U.S.C.A. § 7105(c) (West 2002). 

2.  Evidence received since the March 1998 rating decision is 
new and material, and the veteran's claims of service 
connection for lower back disability and bilateral knee 
disability have been reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2003).

3.  Low back disability was not incurred in or aggravated by 
the veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2003).

4.  Bilateral knee disability was not incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

A review of the claims file reveals that a claim by the 
veteran for entitlement to service connection for lower back 
disability and bilateral knee disability was denied by a 
rating decision in March 1998.  The veteran was advised of 
that determination and furnished notice of appellate rights 
and procedures, but a timely notice of disagreement was not 
received to initiate an appeal.  That decision therefore 
became final.  38 U.S.C.A. § 7105(c).  However, applicable 
law provides that a claim which is the subject of a prior 
final decision may nevertheless be reopened if new and 
material evidence is presented or secured.  38 U.S.C.A. 
§ 5108.  

In the December 2002 rating decision which gives rise to the 
present appeal, the RO found that new and material evidence 
had been received to reopen the lower back and bilateral knee 
claims.  Nevertheless, regardless of the RO's determination 
under the new and material evidence analysis, the Board is 
not bound by that determination and must nevertheless 
consider whether new and material evidence has been received.  
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

In the present case the veteran's request to reopen was filed 
in October 2002.  Therefore, for purposes of this case, new 
and material evidence is defined by the amended version of 38 
C.F.R. § 3.156(a) applicable claims filed on or after August 
29, 2001.  See 66 Fed. Reg. 45620-45632 (August 29, 2001).  

Under the new version of this regulation, new and material 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary 
to substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought to 
be reopened, and must raise a reasonable possibility of 
substantiating the claim.    

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  However, the 
"benefit of the doubt doctrine" does not apply to the 
preliminary question as to whether new and material evidence 
has been received to reopen a claim.  Martinez v. Brown, 6 
Vet.App. 462 (1994).

The veteran's claims for lower back disability and bilateral 
knee disability were denied in the March 1998 rating decision 
on the basis that there was no current disability.  
Subsequent to the March 1998 rating decision VA progress 
notes and a VA examination were submitted.  The progress 
notes indicated treatment for knee pain and back pain.  The 
May 2003 VA examination diagnosed the veteran with 
degenerative disc disease with lumbosacral spine and 
recurrent lumbosacral strain and osteoarthritis in both knees 
with chondromalacia patella.  

The recent diagnosis is therefore pertinent to a fact, 
unestablished at the time of the prior final decision, 
necessary to substantiate the claim and the Board finds the 
new evidence constitutes a material fact.  The veteran's 
claims for lower back disability and bilateral knee 
disability have therefore been reopened. 

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

After reviewing the claims file, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in the November 
2002 and February 2003 RO letters, the December 2002 rating 
decision, and the February 2003 statement of the case have 
collectively informed the appellant of the information and 
evidence necessary to warrant entitlement to the benefits 
sought.  Moreover, in the November 2002 and February 2003 
letters, the appellant was advised of the types of evidence 
VA would assist in obtaining as well as the appellant's own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the RO 
provided notice about what evidence the veteran needed to 
submit to establish entitlement and what the VA would do to 
assist him in November 2002, prior to the RO's decision to 
deny the claim in December 2002 as anticipated by the recent 
court holding.  In other words, the VCAA notice is timely. 
  
Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record includes service medical records, VA 
medical records and VA examination reports.  Since the 
veteran was afforded a VA examination with opinions in 
connection with his claims, the requirements of 38 C.F.R. 
§ 3.159(c)(4) have been met.  Significantly, no additional 
pertinent evidence has been identified by the appellant as 
relevant to the issue on appeal.  Under these circumstances 
of this particular case, no further action is necessary to 
assist the appellant with the claims.

Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service medical records reveal that the veteran was treated 
for lower back pain in August 1995 and in February 1996.  No 
diagnosis of a back disability was made at the time the 
veteran was treated for pain.  The veteran indicated that he 
did not have recurrent back pain in the February 1998 report 
of medical history prior to discharge.  The spine clinically 
evaluated as normal on the February 1998 medical examination 
prior to discharge.  

Service medical records also reveal that the veteran was 
treated for right knee pain in August 1996 after a fall and 
the examiner assessed it as a contusion.  The veteran was 
also treated for right knee pain in September 1997 due to 
another fall.  The initial assessment was possible patellar 
tendonitis but further work-up showed a contusion.  The 
February 1998 report of medical examination prior to 
discharge reflected that the veteran's lower extremities were 
normal.  The veteran did record that he injured both his 
knees from a fall in October 1997 in his February 1998 report 
of medical history.  His lower extremities were clinically 
evaluated as normal.

VA progress notes reflected complaints of knee pain for the 
veteran in October 2002, November 2002 and January 2003.  VA 
progress notes also reflected complaints of lower back pain 
in November 2002.  In the May 2003 VA examination the veteran 
was diagnosed with degenerative disc disease, lumbosacral 
spine, without objective evidence of lower extremity 
radiculopathy; recurrent lumbosacral strain by description, 
currenty without spasm; and osteoarthritis, both knees, with 
chondromalacia patella.  X-ray of the lumbosacral spine 
showed straightening of the normal lumbar lordosis with small 
anterior spurs of L3 and L4 and slight anterior wedging at 
L1.  X-ray of both knees revealed decrease in the medial 
joint spaces as well as patellar lateralization which is 
essentially symmetric.     

The examiner in the May 2003 VA examination extensively 
reviewed the case file, examined the veteran, and reviewed X-
rays before giving an opinion.  The examiner concluded that 
he "found no new documentary, historical or objective 
clinical, radiographic evidence (as defined by 38 CFR, 3.156) 
to support or suggest causal relationship between the 
veteran's current knee and back conditions and those injuries 
he sustained in service.  More likely etiologies for his 
current condition include chronic obesity and 
deconditioning."  The Board believes that the examiner's 
opinion is supported by the overall medical record.  Although 
the veteran was treated for low back and knee complaints 
during service, it appears that those were acute and 
transitory in nature and that no chronic disabilities of the 
knees of low back resulted.  This is supported by the report 
of discharge examination which shows that trained medical 
personnel were of the opinion that the veteran's spine and 
lower extremities were clinically normal at that time.  In 
other words, the May 2003 VA examiner's opinion is in 
consistent with and supported by the overall record.      

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.  


ORDER

The veteran's claims of service connection for lower back 
disability and for bilateral knee disability have been 
reopened.  To this extent, the appeal is granted.  

Service connection for lower back disability and for 
bilateral knee disability is not warranted.  To this extent, 
the appeal is denied. 



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



